Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Election/Restrictions
Applicant’s election of Group 1 in the reply filed on September 29, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2021.
Specification
The title of the invention is not descriptive because “colposuction” is not a known word.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  “Apparatus claims cover what is, not what a device does” (MPEP 2114(II)).  In the instant case, the claims recite functional language such as “at least 50% of a body surface area … contacts vaginal tissue when the negative pressure is applied” (see claim 4) and “at least 75% of a body surface area … contacts vaginal tissue when the negative pressure is applied” (see claim 5). These limitations appear to depend at least in part on the particular anatomy of a user as well as the particular manner in which the device is placed, or manipulated, within the body. In these instances where the apparatus claims recite functional language related to an amount of body tissue the device is configured to contact, as long as the prior art structure is able to perform the claimed function(s), it will be considered to read on the claimed function(s).
Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“means for pulling the piston block proximally thereby applying negative pressure through the plurality of channels” (claim 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 6 recites “the body” which lacks antecedent basis. Examiner suggests --the elongated body-- in order to avoid any confusion as to whether or not this is referring to “the body” of a human.
Claim 2, line 1 recites “the body” and Examiner suggests --the elongated body-- in order to avoid any confusion as to whether or not this is referring to “the body” of a human.
Claim 3, line 1 recites “the body” and Examiner suggests --the elongated body-- in order to avoid any confusion as to whether or not this is referring to “the body” of a human.
Claim 3, lines 2-3 recite “when sufficient negative pressure is applied” and it is unclear if the previously recited features such as “the body is deformable or compressible for contacting and following a contour of a vaginal canal” only occur when sufficient negative pressure is applied. Furthermore, it is unclear what amount of negative pressure would be considered “sufficient.” Some objective standard must be provided in order to allow the public to determine the scope of the claim.
Claim 4, line 1 recites “the body” and Examiner suggests --the elongated body-- in order to avoid any confusion as to whether or not this is referring to “the body” of a human.

The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges (2016/0242953).
Regarding claim 1, Bridges discloses a colposuction system (Fig. 13A-13E) for applying negative pressure against walls of a vaginal canal (shaft 1104 is inserted into the vaginal opening and provides negative pressure via suction openings 1110, Fig. 13A; see lines 14-16 of [0076] and lines 4-8 of [0077]), the system comprising: a. an elongated body (handle 1116 and device 1102 collectively form an elongated body, see 
Regarding claim 3, Bridges discloses wherein the body (handle 1116 and device 1102 collectively form the elongated body, see Fig. 13A) is deformable or compressible (it is noted that the claim does not require the entire body to be deformable or compressible, and Bridges’ body in Fig. 13A includes cups 1108, 1120, and Bridges discloses that these cups are deformable, see the last three sentences of [0057], and see lines 3-5 of [0076]) for contacting and following a contour of a vaginal canal (the device is being inserted in the vaginal canal and the cups 1108, 1120, are deformable to 
Regarding claim 6, Bridges discloses wherein the means for pulling the piston block (1146, Fig. 13C-13E) proximally is at least a pull line (shaft 1148 and handle 1144, Fig. 13D. These read on the broadest reasonable interpretation of a “pull line” because the user pulls on the handle 1144, which is coupled to an elongated pulling member 1148 that extends in a straight line) coupled to the piston block (1146, Fig. 13D). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Bridges (2016/0242953).
Regarding claim 2, Bridges discloses wherein the body comprises a rigid (shaft 104 is stated to be rigid, see line 8 of [0040], and see lines 3-5 of [0076], this shaft is analogous to the shaft 1104 in Fig. 13A-13E) hollow core (air is able to flow through the core of the shaft to/from the suction openings 1110), but the Fig. 13 embodiment of Bridges is silent regarding being surrounded by a deformable or compressible coating layer. 
However, Bridges teaches an additional embodiment (Figs. 16-17) that includes a deformable or compressible coating layer (suction distribution cover 1450, Fig. 17A; stated to be “rubber condom-like” cover, see the last sentence of [0082]) to surround the rigid hollow core (shaft 1404, Fig. 16D, Fig. 17B; see the first sentence of [0082]). The deformable or compressible coating layer (rubber suction distribution cover 1450, Fig. 17A) has suction holes (1456) of graduated perforation sizes to evenly distribute suction away from one or more suction ports, to distribute suction effectively along the length of the shaft (see lines 11-22 of [0082]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Bridges Fig. 13 embodiment to be configured to accept a removably attachable rubber condom-like cover with suction distribution holes as taught by the Fig. 16-17 embodiment of Bridges, because this is a combination of prior art elements according to known techniques (providing a rubber condom-like suction distribution cover that is configured to be placed over the shaft) to provide an expected result of allowing the device to 
Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Bridges (2016/0242953).
Regarding claim 4, Bridges discloses wherein the body (handle 1116 and device 1102 collectively form the elongated body, see Fig. 13A) is configured to deform (it is noted that the claim does not require the entire body to be deformable or compressible, and Bridges’ body in Fig. 13A includes cups 1108, 1120, and Bridges discloses that these cups are deformable, see the last three sentences of [0057], and see lines 3-5 of [0076]) so that at least a substantial percentage of a body surface area, defined by a region encompassing the plurality of channels (the region is considered to be the area of the shaft 1104 with the suction channels 1110, Fig. 13A), contacts vaginal tissue when the negative pressure is applied (the shaft is configured to be in contact with the walls of the vagina, see lines 17-20 of [0042]. Additionally, the suction generates a vacuum within the vagina causing increased vaginal blood flow and/or muscle contractions, and/or hypertrophy or edema of the vaginal wall, see the last two sentences of [0043], the last sentence of [0045], the first sentence of [0046], and lines 9-11 of [0077]. The clinician or user applies a variable level of suction that is configured to create a vacuum and draw the vaginal walls towards the shaft 1104 while it is inserted in the vaginal canal. This is substantially the same structure and function as claimed and disclosed by Applicant and thus one of ordinary skill in the art would expect 
Although Bridges does not specifically state what percentage of the region of the body would be in contact with the user’s vaginal tissue when negative tissue is applied, it is noted that “[w]here applicant claims an [apparatus] in terms of a function, property or characteristic and the [apparatus] of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977) (MPEP 2112(III)). The Examiner has provided rationale to support inherency in the preceding paragraph, for example the prior art device has the same structure and function, provides suction to create a vacuum within the vagina that draws the vaginal walls towards the shaft to cause increased vaginal blood flow and/or muscle contractions, and/or hypertrophy or edema. These effects would be expected to occur due to the vaginal wall contacting a substantial portion of the suctioning area, in the vacuum environment.
Furthermore, it is noted that the PTO does not have the resources to manufacture a vaginal laxity and uterine prolapse device according to the prior art and then test it in a variety of people in order to demonstrate the percentage of the region of the body that contacts the vaginal tissue as claimed. Id., 1254-55 and see MPEP 2112(V)(Where claimed and prior art products are identical or substantially identical, the burden is upon Applicants to prove that the prior art products do not inherently possess the characteristics of the claimed product because the PTO is unable to perform the 
In the alternative to the 102 rejection above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size and/or shape of the shaft (1104, Fig. 13A) of Bridges to better conform to the shape of the patient’s vaginal canal and thereby contact a larger percentage of the shaft area during the application of negative pressure to improve the suction therapy, since it has been held that since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5, Bridges discloses wherein the body (handle 1116 and device 1102 collectively form the elongated body, see Fig. 13A) is configured to deform (it is noted that the claim does not require the entire body to be deformable or compressible, and Bridges’ body in Fig. 13A includes cups 1108, 1120, and Bridges discloses that these cups are deformable, see the last three sentences of [0057], and see lines 3-5 of [0076]) so that at least a substantial percentage of a body surface area, defined by a region encompassing the plurality of channels (the region is considered to be the area of the shaft 1104 with the suction channels 1110, Fig. 13A), contacts vaginal tissue when the negative pressure is applied (the shaft is configured to be in contact with the walls of the vagina, see lines 17-20 of [0042]. Additionally, the suction generates a 
Although Bridges does not specifically state what percentage of the region of the body would be in contact with the user’s vaginal tissue when negative tissue is applied, it is noted that “[w]here applicant claims an [apparatus] in terms of a function, property or characteristic and the [apparatus] of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977) (MPEP 2112(III)). The Examiner has provided rationale to support inherency in the preceding paragraph, for example the prior art device has the same structure and function, provides suction to create a vacuum within the vagina that draws the vaginal walls towards the shaft to cause increased vaginal blood flow and/or muscle contractions, and/or hypertrophy or edema. These effects would be expected to occur due to the vaginal wall contacting a substantial area of the suctioning area, in the vacuum environment.
Id., 1254-55 and see MPEP 2112(V)(Where claimed and prior art products are identical or substantially identical, the burden is upon Applicants to prove that the prior art products do not inherently possess the characteristics of the claimed product because the PTO is unable to perform the necessary comparative testing). Thus, to any extent that Applicant argues that Bridges does not inherently disclose a structure configured to have at least 75% of the body region defined by the suction openings contacting the vaginal tissue during use, the burden is upon Applicants.
In the alternative to the 102 rejection above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size and/or shape of the shaft (1104, Fig. 13A) of Bridges to better conform to the shape of the patient’s vaginal canal and thereby contact a larger percentage of the shaft area during the application of negative pressure to improve the suction therapy, since it has been held that since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bridges (2016/0242953) in view of Lenke (2020/0188221)

Lenke teaches a related vaginal treatment device (Fig. 1) comprising embedded LED lighting (lighting device 9a, Fig. 1, formed from light diodes, see the penultimate sentence of [0068]) that serves as orientation aids for the user of the apparatus in the dark (see the last sentence of [0068]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Bridges to include embedded LED lighting as taught by Lenke so that the device can easily show the user the location and orientation of the device, even in poor lighting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winckfield (655,747) discloses a related suction therapy device for skin. Levin (3,860,001) discloses a related vaginal suction device. Igwebike (4,033,338) discloses a related vaginal vacuum device. Lasswell (4,141,360) discloses a related vaginal vacuum device with a plurality of suction openings along a hollow elongated body. Makower et al. (2016/0000643 and 2016/0022533) discloses a related suction device for the vagina, which has a deformable outer layer to contact the vaginal tissue. Lenke (2016/0213557) discloses a related vaginal suction device that has a piston. Zhu et al. (2020/0337890) discloses a related vaginal insertion device that has a rigid inner body and a deformable outer layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785